Citation Nr: 1705126	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-00 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from November 4, 2011. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty with the U.S. Army from July 1968 to February.  The Veteran's serviced included earning the Vietnam Campaign Medal and Bronze Star Medal, among other awards.

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2010 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The May 2010 rating decision granted service connection for PTSD with an initial evaluation of 30 percent, effective December 22, 2009 (the date of the Veteran's claim for service connection).  The April 2012 rating decision granted a rating of 50 percent effective May 16, 2011, and 70 percent effective March 8, 2012, for PTSD.

This claim was previously before the Board in May 2014.  The Board denied the claim for an initial rating greater than 30 percent for PTSD prior to May 16, 2011.  The Board denied an increased rating greater than 50 percent for PTSD from May 16, 2011 to November 3, 2011.  The Board also granted the increased 70 percent rating for PTSD, effective November 4, 2011 and remanded the issue of a rating in excess of 70 percent that is currently on appeal.

The Board notes that the Veteran initially requested a Travel Board hearing on his January 2011 substantive appeal VA Form 9.  In May 2012, the Veteran and his prior representative were informed that he was scheduled for a Board hearing in June 2012.  In June 2012, two weeks before the Board hearing, the Veteran's prior representative submitted a statement withdrawing his request for a Board hearing.  The virtual record shows that the RO did not catch that the Veteran's representative had withdrawn the request for the hearing, and as such, the record includes a notation that the Veteran failed to appear for the hearing.  In fact, the Veteran's representative withdrew his request for a hearing.  As the Veteran withdrew this initial request, he was free to request a Board hearing in the future, which he did in August 2015.  The Board is remanding the claim on appeal to afford the Veteran his requested hearing. 

The Board also would like to address a May 2016 correspondence from the Veteran that indicates he may not understand, or have been fully informed of, his current benefits.  He noted on his SSOC response that he was angry regarding both his rating for PTSD, which he believed warranted a 100 percent rating, and he was angry that his prostate cancer had not been service-connected.  However, a December 2014 rating decision provided service connection for prostate cancer with a 100 percent rating, effective December 5, 2014 (the date of his claim for service connection).  The Veteran also received entitlement to total disability based on individual unemployability (TDIU), effective May 16, 2011.  As such, he is also receiving Special Monthly Compensation (SMC) at the S-1 rate due to his prostate cancer having a 100 percent rating and having other service-connected disabilities ratable at 60 percent or more, effective December 5, 2014.  His SMC grant was provided in the December 2014 rating decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, in August 2015 the Veteran provided a VA Form-9 which requested a Board hearing at his local RO office.  This substantive appeal was not timely for any SOC of record, and the statement provided along with the VA Form 9 addressed the Veteran's claim for a rating in excess of 70 percent for PTSD.  The Veteran had previously requested a Board hearing on his January 2011 substantive appeal, but withdrew that request prior to the scheduled Board hearing.  As such, he was free to request a Board hearing at this point in his appeal.  VA regulations provide that a hearing on appeal will be granted upon request by the Veteran or the Veteran's representative.  38 C.F.R. § 20.700 (2016).  As the RO schedules Travel Board hearings, a remand of these matters is warranted to schedule the desired hearing in accordance with the Veteran's request.



Accordingly, the case is REMANDED for the following action:

The RO or AMC shall take all necessary action to schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO at the earliest time permitted.  The Veteran and his representative should be notified in writing of the date, time and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


